 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 415 
In the House of Representatives, U. S.,

May 12, 2009
 
RESOLUTION 
Commending the heroic efforts of the people fighting the floods in North Dakota and Minnesota. 
 
 
Whereas 47 of the 53 counties in North Dakota and 28 of the 87 counties in Minnesota have been declared Federal disaster areas;  
Whereas wide swaths of North Dakota and Minnesota have faced unprecedented flooding crises, including cities along the Des Lacs, Heart, James, Knife, Missouri, Little Missouri, Park, Pembina, Red, Sheyenne, Souris, and Wild Rice Rivers and Beaver Creek;  
Whereas the people of North Dakota and Minnesota have suffered tremendous damage to their homes, livelihoods, and communities;  
Whereas the ranchers of North Dakota and Minnesota are estimated to have lost nearly 100,000 head of livestock;  
Whereas many of the roads and bridges, and much of the other infrastructure, in North Dakota and Minnesota are in need of repair;  
Whereas, despite terrible conditions, the people of North Dakota and Minnesota have shown the strength of their shared bond, coming together in large numbers to save their cities, towns, businesses, farms, and ranches;  
Whereas stories of exceptional efforts abound, from people filling millions of sandbags on short notice, to people saving lives and effecting rapid emergency evacuations;  
Whereas Federal, State, and local officials have provided outstanding leadership and effective service throughout the crisis in North Dakota and Minnesota; and  
Whereas the response of the people of North Dakota and Minnesota to the disaster has shown the world how communities can unite, fight, and win in a crisis: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the people of North Dakota and Minnesota for their heroic efforts in fighting the floods in North Dakota and Minnesota;  
(2)commends the many people from around the United States who assisted the people of North Dakota and Minnesota during this time of need;  
(3)expresses appreciation to the officials of the numerous Federal agencies, including the Federal Emergency Management Agency, working on the ground in North Dakota and Minnesota for their consistently rapid, efficient, and effective response to the disaster; and  
(4)continues to stand with the communities of North Dakota and Minnesota in the efforts to recover from the flooding during 2009, and to improve protections against flooding in the future.  
 
Lorraine C. Miller,Clerk.
